I should like first, on behalf of the Government and people of Japan, to. express my sincere congratulations to Mr Choudhury on his election to the presidency of the forty-first session of the United Nations General Assembly. I am certain that this session will be a truly fruitful one, benefiting immensely from his rich experience, keen insight and decisiveness as it deals with the many difficult problems before it. As a fellow Asian, I assure him that the delegation of Japan will co-operate in every possible way to help him in carrying out his important duties.
At the same time, I must express our -sincere appreciation to the President of the fortieth session of the General Assembly, Mr. Jaime de Pinies, for the excellent manner in which he has discharged his responsibilities. Likewise, I should like to take this opportunity to pay high tribute to the Secretary-General, Mr. Javier Perez de Cuellar, who has been working tirelessly to resolve numerous international problems, and in so doing has traveled to all corners of the world.
Before beginning my formal remarks today, I should like to express Japan's heartfelt sympathies to the people of Cameroon, particularly those who have suffered as a result of the toxic gas released from Lake Nios. Itself a country of many volcanoes, Japan immediately dispatched a survey team to see what could be done to alleviate suffering and to prevent similar incidents in the future. Japan stands ready to consider additional relief assistance as necessary.
I should also like to express our sincere sympathies to the many people who are suffering as a result of the accident at the Chernobyl nuclear power plant in the Soviet Union last April. This accident has served to highlight anew the very serious international responsibilities of all countries that use nuclear energy, and in this context I wish to commend the International Atomic Energy Agency, which has expeditiously drawn up draft conventions for dealing with future accidents of a similar nature.
On the occasion of the commemoration of the fortieth anniversary of the United Nations last year, delegates from around the globe spoke to the world from this podium of the founding principles of the United Nations, its raison d'etre, and its problems. Having weathered four decades, the United Nations became the focus of renewed attention from all quarters.The major theme of the deliberations last year was a reaffirmation of the United Nations' increasingly important role in the search for world peace and prosperity. As was suggested by Prime Minister Nakascne, the United Nations is the perfect vehicle for promoting mutual appreciation and res per . among the various cultures of the world and for building a new and harmonious civilization for the twenty-first century.
Yet, concern has been expressed that the United Nations might suffer functional paralysis should it fail to promptly achieve the reforms necessary to rectify the very serious administrative and financial situation, caused in part by organizational over-expansion.
At the fortieth session of the General Assembly my predecessor, Foreign Minister Abe, squarely addressed this problem and proposed that a group of eminent persons be established in an effort to revitalize the organization and functions of the United Nations. This proposal was based on our conviction that the United Nations is essential to the whole international community, including, of course, r.».y country, and was an expression of Japan's steadfast support for this indispensable world Organization.
Happily, Foreign Minister Abe's proposal was accepted by the Member States, and the 18-member Group of High-Level Intergovernmental Experts was established. Bringing to their work superior wisdom, rich experience, and a thorough knowledge of the acute problems facing the United Nations, this Group has labored intensively to produce the report it recently submitted to the Secretary-General. None of the similar efforts to reform the United Nations in the past has produced as comprehensive and constructive a report as the one submitted by this Group. I wish to pay sincere tribute to all its members. The determination and vigor with which they accomplished their task are, indeed, the very attributes needed for the revitalization of this Organization.
The Group's report contains many constructive recommendations for making the United Nations a more efficient organization, and I wholeheartedly support them. I very much hope that at this forty-first session the Assembly will consider these recommendations and that they will be implemented as soon as possible with the support of all Member States. The United Nations should then be able to regain the trust of all the peoples of the world, gain the ability to respond promptly and effectively to any situation that may arise, and in this way serve as a model for all the bodies within the United Nations system.
What, then, should the United Nations do once it has begun to function more effectively and efficiently? What should it do to eliminate conflicts and famine, and to eradicate terrorism which has recently claimed so many victims, so that ordinary people throughout the world may live a peaceful and prosperous life, free from anxiety?
What the world today expects of the United Nations is, first, the maintenance of international peace and security, and, second, international co-operation for economic, social and cultural development. But as we witness these issues it is impossible not to address also the question of disarmament.
If members will allow me to interject a personal note, I was born and raised in the city of Nagasaki in south-west Japan. Nagasaki was well known as Japan's only foreign trade port during its two and a half centuries of national seclusion, from the seventeenth to the nineteenth centuries. In the final days of the Second World War, Nagasaki again became famous as the only other city besides Hiroshima to have been the target of an atomic bomb.
Returning home soon after the war's end, I was confronted with the rubble that was once Nagasaki and with the misery of its people. I joined the local government in order to put all of my energies into rebuilding the city. At the same time, having witnessed the effect of this awesome weapon, I began to give serious thought
not only as a public servant but also as a concerned individual, to the questions of how to maintain peace in the nuclear age and how to deliver mankind from the nuclear threat. When I think about the destruction wrought by nuclear weapons, I am unshakable in my conviction", all nuclear weapons must be abolished.
Voicing such a belief is easy. Today's world would be different if statements or declarations in and of themselves could bring about true peace and the abolition of nuclear weapons. What is important are deeds. However modest, concrete and steady action alone can contribute to peace and the abolition of nuclear weapons.
The nuclear super-Powers have especially grave responsibilities in this effort to save mankind from the nuclear threat. President Reagan and General Secretary Gorbachev at their summit meeting last November agreed that a nuclear war cannot be won and must never be fought. Before concrete action to reduce nuclear weapons can be taken, it is necessary to establish relations of mutual political trust between the States concerned. The East-West political dialog, with impetus from last year's United States-Soviet summit, has begun to be held at a higher level and with greater frequency, and this is an important first step towards the establishment of such mutual trust. It has become a major responsibility of all countries participating in the East-West political dialog, including Japan, to ensure that it bears fruit.
For every country the issue of disarmament, including nuclear disarmament, is inextricably linked to its own security; thus we must bear in mind that any special proposal for nuclear disarmament which does not give due consideration to the security interests of other parties would be counterproductive and would undermine mutual trust.
Moreover, we believe that a satisfactory system of verification must be established to ensure compliance with disarmament and arms control agreements and to strengthen relations of mutual trust. My country, in its efforts to achieve a comprehensive nuclear test ban, has proposed a step-by-step approach to the establishment of an effective verification system. Following up this proposal, Japan proposed at the Conference on Disarmament in Geneva last April that more detailed seismic data should be exchanged in order to enhance verification capabilities and interested countries will begin doing so on an experimental basis this December. I hope that these efforts will greatly contribute to the goal of a comprehensive nuclear test ban.
In dealing with the nuclear problem, we must face the reality that the existing nuclear balance works as a deterrent. It is therefore necessary, while continuing the dialog to build up mutual trust, to make steadfast efforts gradually to reduce nuclear stockpiles without upsetting a proper balance. I am convinced that that is the only way we can hope to abolish ultimately all nuclear weapons and ensure that the people of Nagasaki will be the last to experience the horror of a nuclear attack.
In view of the especially grave responsibilities of the two nuclear super-Powers on this issue of peace and disarmament, I sincerely hope that the United States and the Soviet Union will hold a second summit meeting soon, as agreed last November, and that major progress will be made towards resolving the various issues between them, including that of nuclear disarmament and arms control.

We should also like to see a redoubling of international efforts at the United Nations, at the Conference on Disarmament and elsewhere, to reach concrete agreements in the field of disarmament, including especially a comprehensive nuclear test ban and a ban on the use of chemical weapons. We should strive also to preserve and strengthen the regime of the nuclear Non-Proliferation Treaty. I renew my pledge that Japan will contribute actively to such efforts in those forums, including this General Assembly session.
Having stated Japan's basic position on the issue of disarmament in general, I must here say a few words about the SS-20s that the Soviet Union has deployed in Asia. Japan very strongly hopes that the negotiations on intermediate-range nuclear forces between the United States and the Soviet Union will deal with SS-20s on a global basis and lead to their total elimination, both in Asia and in Europe.
While Japan has long hoped to establish stable relations based upon mutual understanding with its important neighbor, the Soviet Union, it is essential first to resolve the territorial issue still pending since the Second World War and to conclude a peace treaty embodying that settlement. I am confident that resolving this territorial issue would contribute significantly to peace and stability in the Far East and throughout Asia.
Along with the issue of disarmament, the question of how to resolve regional problems and local conflicts has an important bearing on the issue of world peace. Although the primary goal of the United Nations is the maintenance of international peace and security, there have been over 150 local conflicts since it was founded, many of which still continue without any sign of abatement.
I should like to turn now to some of the regional problems that confront the international community and Japan's policy regarding them.
One of the most urgent among those problems is how to induce the Government of South Africa to abandon its policy of apartheid. This is an issue on which the entire international community must focus its attention.
Barring the vast majority of the South African people from participating in the political process and subjecting them to numerous other forms of discrimination simply because of the color of their skin, apartheid is absolutely intolerable to all who share mankind's ideal of respect for human rights. I am gravely concerned that the situation in South Africa is rapidly deteriorating because its Government not only persists in practising apartheid but also has taken to such reprehensible acts as attacking neighboring countries and has declared a state of emergency throughout its territory. The situation in South Africa must be resolved by peaceful means, and it is imperative that all parties concerned make every effort to avoid further bloodshed.
The Government of South Africa has recently announced a series of reform measures but, regrettably, they are not the basic reforms needed to effect the abolition of apartheid. Japan has availed itself of every opportunity strongly to urge the Government of South Africa to have the courage to take decisive political action to abolish apartheid immediately, free Nelson Mandela, legalize the African National Congress and other political organizations and enter into discussions with black leaders.
Japan maintains no diplomatic relations with South Africa, limiting its relations to the consular level. It has imposed restrictions on relations with that country in a wide range of fields. For example, Japan prohibits direct investment; it prohibits the export of weapons and computers; it has adopted trade restrictions such as those on the import of South African gold coins; and it severely restricts sports and cultural contacts. On 19 September my Government announced its decision to take additional steps until such time as the Government of South Africa announced clear and specific measures to abolish apartheid. These include a prohibition on the import of iron and steel, restrictions on tourist travel between Japan and South Africa, the continuation of the suspension of air links with South Africa and a prohibition on the use of international flights of South African Airways by government officials.
While taking these measures against South Africa Japan intends to step up its economic co-operation with other countries in the region which may encounter economic difficulties as a result of developments in South Africa. Japan will also expand and strengthen its co-operative efforts to enhance the status of South
Africa's black population.
Similarly, Japan deplores South Africa's illegal occupation of Namibia and we
believe that illegal situation must be ended as soon as possible. Namibian independence should be achieved in full accordance with United Nations Security Council resolutions 385 ("1976) and 435 (1978), which constitute the only acceptable basis for a peaceful, just and enduring settlement. Japan hopes that elections for independence will be held under United Nations supervision and that soon oome when we will be able to welcome Namibia to United Nations
the day will membership.
As for the situation in Afghanistan, Japan strongly appeals to the countries concerned to come to an agreement, through positive co-operation, with the good offices of the United Nations, for the prompt withdrawal of all Soviet military forces, the restoration of the Afghan people's right to self-determination, and a safe and honorable return for the refugees. In this connection we support the efforts of the Secretary-General in the proximity talks for the resolution of this problem.
It is likewise most regrettable that the situation between Iran and Iraq remains tense, with hostilities between them continuing and even showing signs of intensifying and posing a major hazard to shipping in the Gulf. I appreciate the efforts made by the Security Council for a peaceful solution of this conflict, and call upon the Council to continue to play a just and more active role. I should also point out once again the need for both Iran and Iraq to respond to these Security Council efforts by appearing before the Council and stating their positions there. I support the efforts of the Secretary-General towards a solution of this conflict, and hope a way will be found to open a dialog between the two parties. Japan intends to continue its efforts, in co-operation with like-minded countries, to create a climate conducive to peace between Iran and Iraq.
Peace in the Middle East is one of the oldest and most tragic of the problems with which the United Nations has grappled. In order that a just, lasting and comprehensive peace may be achieved in the Middle East, I strongly hope that all of the parties concerned will redouble their efforts with a view to peace. Japan appreciates the sincere efforts of the parties concerned to attain peace, efforts exemplified by the decision to make 1987 the year of negotiations for peace. I assure the Assembly that Japan will also do everything it can to realize peace in the Middle East. in Central America, Japan hopes that the regional efforts will soon yield a peaceful solution. In this context, we strongly support the efforts of the Contadora Group and other forces for peace in the region.
I find it most deplorable that, despite the resolutions adopted every year by the overwhelming majority of the General Assembly, the situation in Kampuchea remains unresolved and continues to pose a major threat to peace and stability in Asia. Japan has long called for an early and comprehensive political solution of the Kampuchean problem, based on the withdrawal of Vietnamese troops and on the exercise of the rights of self-determination by the Kampuchean people. It strongly supports the efforts of the ASEAN countries to this end. At the same time, Japan will continue its dialog with Viet Nam and all of the other countries concerned in an active effort to create a climate conducive to peace in Indo-China.
The situation on the Korean peninsula, just a short stretch of water away from
Japan, continues to be tense.
Because this problem is one that should be peacefully resolved primarily
through direct talks between North and South Korea, it is unfortunate that North Korea continues to be opposed to the resumption of talks. Japan hopes that substantive dialog between the two sides will be resumed as soon as possible.
The 10th Asian Games are currently being held in Seoul with the participation of a large number of young people from throughout Asia. Prime Minister Nakasone's attendance at the opening ceremonies is a demonstration of Japan's full support for the Games, in the belief that their success, as a prelude to the 1988 Seoul Olympics, will contribute to the stabilization of the situation on the Korean
peninsula.
Japan has often indicated that if both North and South would consider joining the United Nations as a step towards the reunification of the Korean peninsula, it
would welcome and support their membership. This would contribute to relaxing tensions and enhancing the principle of universality the United Nat-ions. Considering that both North and South have already joined a number of United Nations specialized agencies, I believe the time is ripe for the Organization to admit both North and South as Members.
Each of these regional disputes and local conflicts has its own distinct cause, its own complex history, and it would be extremely difficult to solve them all at once. However, the United Nations must by no means remain a bystander. It is true that the United States and the Soviet Union play a major role in the maintenance of international peace and security. This does not mean, however, that these super-Powers are the only determining factors and that there is little the United Nations can do.
Just as it would be a mistake to overestimate the ability of the United Nations as peace-keeper, so would it be wrong to disregard or underestimate its potential as an effective force in this field. In fact, the United Nations has already contributed to preventing and containing conflicts in a number of critical situations.
Japan believes that the peace-keeping role of the United Nations should be strengthened, and in this regard I wish to make two points.
First, it is imperative that all the Member States of the Organization continue to work seriously to revitalize the Security Council. In particular, I appeal strongly to its permanent members to join together to take positive steps to strengthen its functioning and to fulfill the grave responsibilities that go with their privileges.
Secondly, we the Member States must reaffirm the role that the United Nations organs can play in the maintenance of peace and security, and seek ways in which each of our roles can be integrated with those of the United Nations. Given the way the Security Council, the General Assembly, and the Secretary-General have contributed to the prevention of conflicts through their fact-finding, informal contacts and good offices, it would seem that the most practical approach to strengthening the united Nations peacekeeping role would be to enhance these functions.
In this connection, I should like to refer to the working paper on the prevention of conflicts, which Japan and five other Member States prepared in response to the appeals by the Secretary-General, particularly in his annual reports. The working paper, which has been studied for three years by the Special Committee on the Charter of the United Nations, is aimed at enhancing the role which the main united Nations organs can play within the framework of the Charter for the purpose of preventing conflicts from arising and eliminating the threat of conflict, thereby promoting the fullest possible use of the peacekeeping functions of the United Nations as a whole. I sincerely hope that this working paper will be adopted as a declaration of the General Assembly as soon as possible. In this way, every Member State would reaffirm the importance of world peace and its own commitment to the role of the United Nations.
It is by no means easy to strengthen the United Nations peace-keeping functions. Yet I would recall here the words of Mr. Cordell Hull, the United States Secretary of State during the Second World War and a founding father of the United Nations, who said that what this Organization needed was time, perseverance and a spirit of co-operation.
 It is precisely in these trying times, when the interests of countries are so intertwined, that we must, as suggested by Mr. Hull, seek to make the United Nations not a forum for acrimonious debate but a place where through tenacious effort we can explore, devise and implement solutions to the many problems that confront us.
Along with its peace-keeping functions, the United Nations also has an important role to play in promoting social and economic development world-wide, especially in developing countries. Given that many regional conflicts are sparked by poverty and starvation, it is impossible to overemphasize the importance of that role. The developing countries of Latin America, Asia, Oceania and Africa are facing severe economic difficulties as a result, for example, of the collapse in commodity prices and their burgeoning external debts, and I am concerned that those difficulties may endanger political stability in those regions. Japan is determined to extend as much assistance as it can to those developing countries as they strive to overcome their economic difficulties.
On the question of-multilateral trade negotiations, I am pleased to report that agreement to launch a new round was reached at the General Agreement on Tariffs and Trade (GATT) Ministerial Conference held just last week at Punta del Este. Steady expansion of exports is of primary importance for the sound economic growth of developing countries, and I am confident that improvements in the trading environment resulting from progress in this new round will work to their benefit. As for Japan, we are continuing our positive efforts to further improve market access and to stimulate domestic demand. Our imports of manufactures and other products from developing countries are on the increase, especially with the recent appreciation of the yen, and we intend to step up our efforts for economic structural adjustment and to expand our trade with those countries.
Despite its difficult financial straits, Japan has committed itself to disbursing at least 340 billion over the seven-year period from 1986 to 1992, and in 1992 to providing double the amount of official development assistance it extended in 1985, in accordance with its Third Medium-Term Target. That commitment was made in keeping with Japan's policy of actively supporting the self-reliant efforts of developing countries towards economic and social growth and improved standards of living and welfare. Japan stands ready to offer all possible support to ensure that the economic difficulties in developing countries do not seriously
hinder their development plans.
In order to ensure that our co-operation with the developing countries' self-reliant efforts is managed properly, effectively, and efficiently, it is imperative that they themselves draw up development plans consistent with changing conditions and their development needs. It is also important that there be in-depth policy dialog on those development plans, and that arrangements be made to facilitate dynamic co-operation between the donor and recipient countries in a genuine partnership. It will then be possible for Japan and the developing countries to draw up assistance and co-operation programs best suited to the development needs and conditions of the latter and establish a genuine partnership between than.
Humanitarian relief assistance to peoples in danger of starvation or suffering from natural disasters is another important part of Japanese official development assistance. Based on our experiences in connection with last year's earthquake in Mexico and the volcanic eruption in Colombia, Japan has strengthened its system for providing overseas emergency relief in order to respond faster and more fully to major natural disasters, including the dispatch of teams of experts, and in addition to extending financial assistance. We shall work to further improve that system. At the same time, Japan has in recent years rapidly expanded its assistance to the fa mine-ravaged countries of Africa.
The United Nations program of Action for African Economic Recovery and Development adopted unanimously at the special session on Africa last May provided useful medium- and long-term guidelines for the self-reliant development efforts of African countries and for international support for those efforts. I am particularly encouraged that the members of the Organization for African Unity have expressed their determination to stand on their own feet and overcome Africa's economic difficulties. Taking fully into account that program of Action, Japan is determined to contribute positively to Africa's medium- and long-term development by supporting, in particular, efforts to promote agricultural development and to make Africa self-sufficient in foodstuffs. We also very much hope that the constructive and realistic attitudes of all the countries concerned demonstrated at the special session on Africa will be followed up in the future North-South dialog.
Japan has also sought to enhance its voluntary contributions to the United Nations Development program (UNDP) and other programs for economic and technical co-operation within the United Nations system. As a result, Japan is now the largest or second largest contributor to many of the reading assistance organizations. For the future, we intend to continue our efforts to better co-ordinate our bilateral co-operation with multilateral programs such as the UNDP in order to enhance not only the quantity but also the efficiency of our assistance. We will do all we can to tailor our contributions to the real needs of the recipient countries.
This year commemorates the 30th anniversary of Japan's admission to the United Nations. In the three decades that have passed since then, the Government and people of Japan have consistently sought, in light of our bitter experience, to make co-operation with and support for the United Nations a key part of Japan's foreign policy.
 We recall that all Member states, upon admission to the United Nations, solemnly pledged to act in conformity with the purposes and principles of the (United Nations Charter, accent the duties and responsibilities set forth therein, and use all the means at their command to fulfill those duties and responsibilities. Yet, we see today conflicts in many parts of the world that probably could have been averted had the parties rigorously observed those purposes and principles. I should like therefore to appeal most strongly to those countries to remember their vows to the united Nations, to renew their commitment to the principles of the Charter, to resolve their conflicts peacefully, and to direct their energies to the creation of a better world.
In less than 14 years, we shall enter the 21st century. We can either cooperate to bequeath to this United Nations, which is the most universal organization ever created by mankind, or in clamoring for our own interests we can let the Organization crumble like the Tower of Babel. The choice before us is clear.
